In an action to foreclose a mortgage, the defendant James Edward Williams II appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated November 20, 1991, as denied his motion to vacate the judgment of foreclosure.
Ordered that the order is affirmed insofar as appealed from, with costs.
The issues before us on this appeal have previously been determined by this Court (see, Steinberg v Williams, 163 AD2d 516). Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.